       Case 1:19-cr-10459-RWZ Document 578-1 Filed 03/06/20 Page 1 of 6



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                            )
                                                    )
v.                                                  )
                                                    )      19-cr-10459-RWZ
10. FRUTOSO BARROS aka King Fruity,                 )
                                                    )
15. ALEXIS PEGUERO aka: King Lexi,                  )
King Looney, and                                    )
                                                    )
30. MICHAEL COTTO aka: King Gordo,                  )
                                                    )
                      Defendants.                   )
                                                    )

                           TEMPORARY PROTECTIVE ORDER

        Upon review of the Joint Motion for Temporary Protective Order filed by the United States
and the above captioned defendants in this matter, and while the parties continue to litigate the
terms of a subsequent protective order, the Court issues the following Temporary Protective Order
governing discovery disclosures by the government. Nothing in this Order shall limit the ability
of the parties to seek modifications of this Protective Order in the future.

       a.     This Temporary Protective Order shall, for its term, defined below, govern all
              “Discovery Materials” produced by the government in this case from this day
              forward. This Temporary Protective Order does not apply to any reciprocal
              discovery provided by the defense (subject to a further showing that reciprocal
              discovery also raises safety or security concerns requiring a Protective Order).

       b.     This Temporary Protective Order shall remain effective until such time as a
              subsequent Protective Order is issued by this Court pursuant to the discussions
              ongoing between the parties as requested by the Court in its February 12, 2020
              Order [D. 508], or, until such time as the Court declines to issue any Protective
              Order.

       c.     Upon the entry of a subsequent Protective Order, or, at such time as the Court
              declines to issue any Protective Order, the Temporary Protective Order shall lapse,
              and all materials produced pursuant to this Temporary Protective Order shall be
              governed by the terms of any subsequent Protective Order, or, should the Court so
              decide, no order at all.

       d.     The term “Discovery Materials” shall be given a broad interpretation and shall
              include any materials produced by the government pursuant to either the Federal
              Rules or the Local Rules, or any discovery otherwise produced on a voluntary basis.

                                               1
Case 1:19-cr-10459-RWZ Document 578-1 Filed 03/06/20 Page 2 of 6




e.   The term “Defense Team” shall be limited to, and shall include only, counsel who
     have agreed to be bound by this Temporary Protective Order and their partners,
     associates, counsel, support staff, investigators, experts, and other individuals
     retained by them, and shall exclude counsel of record for any other named
     defendants and their respective partners, associates, counsel, support staff,
     investigators, experts, and other individuals retained by them.

f.   The Defense Team shall maintain Discovery Materials in accordance with this
     Agreement and Discovery Materials shall be used by the Defense Team solely and
     exclusively in connection with the litigation and trial of this case and any related
     appeal.

g.   Discovery Materials shall be accessed, reviewed, and/or copied only by members
     of the Defense Team. Each defense counsel shall maintain a signed copy of this
     Order and the Agreement in his or her files, as well as a copy of each Agreement
     signed by each member of the Defense Team with whom defense counsel has
     shared Discovery Materials.

h.   The Defense Team shall not provide or distribute any copies of any Discovery
     Materials to defendants. The defendants in this case are permitted to review
     Discovery Materials in the presence of a Defense Team member who has signed
     the Agreement and has agreed to be bound by this Protective Order. In no
     circumstances shall any member of the Defense Team leave any printed Discovery
     Materials with the defendant, even for a limited period, absent Order of this Court.

i.   The Defense Team shall not file any Discovery Materials on the public court
     docket. The Discovery Materials shall be considered “Confidential Information” as
     that term is used in Standing Order Re: Filing of Confidential Documents, issued
     by Judge Zobel on October 13, 2017. The Defense Team shall handle the filing of
     the Discovery Materials consistent with the terms set forth in the Standing Order
     Re: Filing of Confidential Documents, issued by Judge Zobel on October 13, 2017.

j.   Defendants are not permitted to maintain any Discovery Materials, copies of
     Discovery Materials, translations of Discovery Materials, or summaries of
     Discovery Materials, absent Order of this Court.

k.   For any incarcerated individuals who are bound by this order, given the limitation
     on defendants to maintain copies of any Discovery Materials, the government shall
     provide Discovery Materials to the institutions in which defendants are being
     detained so that defendants who are bound by this order have the ability to review
     discovery on an institution computer. Defendants who are bound by this order may
     individually review Discovery Materials, outside the presence of any Defense
     Team member, on an institution computer subject to the rules and regulations of
     the various institutions.


                                      2
Case 1:19-cr-10459-RWZ Document 578-1 Filed 03/06/20 Page 3 of 6



l.   Notwithstanding the prior paragraph, the government shall not be compelled to
     provide materials to institutions that are generally prohibited by correctional
     institutions or are otherwise highly sensitive. For example, the government need
     not provide the institutions with copies of phone extractions (which often contain
     personal and sensitive photographs), photographs of the victim, autopsy reports and
     photographs, or crime scene photographs. Such materials shall be produced solely
     to the Defense Team.

m.   Defendants who are bound by this order are not permitted to print, disseminate,
     copy, or maintain the Discovery Materials provided to the various institutions
     except in the limited circumstances described herein. To the extent allowed by the
     rules and regulations of the various institutions, defendants reviewing Discovery
     Materials on an institution computer shall be permitted to take notes of Discovery
     Materials for the limited purpose of consulting with their Defense Team and/or
     preparing their defense. However, any distribution, copying, or mailing of notes of
     Discovery Materials to individuals outside the Defense Team shall be viewed as a
     violation of this Protective Order (and, depending on the nature and circumstances
     of the violation, may constitute obstruction of justice).

n.   The government shall have the option of watermarking Discovery Materials that
     are produced to the Defense Team or produced to the institutions. The government
     shall make reasonable efforts to ensure that the watermarking does not interfere
     with the use of Discovery Materials by the Defense Team. For example,
     photographs should generally not be watermarked.

o.   The prohibition against defendants receiving paper copies of any Discovery
     Materials extends to Spanish translations, still images, transcripts or substantive
     summaries of any Discovery Materials. If a Defense Team wishes to have defense
     materials (e.g., Spanish translations of Discovery Material, attorney work product)
     also made available on institution computers, the Defense Team shall coordinate
     with Michael Andrews (the Case Budgeting Attorney) or his designee to coordinate
     the delivery and upload of such materials at the institutions. Such defense materials
     shall be uploaded subject to the same protections and protocols as the Discovery
     Materials produced by the government to the institutions (e.g., defendants shall not
     be allowed to print, copy, or email such materials at the facilities).

p.   Attorneys of record shall be responsible for ensuring that any derivative materials,
     such as still images from recordings and transcripts generated by the defense are
     given the same level of protection as the original productions of Discovery
     Materials. Thus, for example, if a Defense Team that creates a transcript of a
     recording provided in the Discovery Materials, the Defense Team shall handle the
     transcript consistent with the terms of the Protective Order.

q.   The Defense Team shall not provide Discovery Materials to unindicted co-
     conspirators or their agents. Nothing in this provision limits the ability of a Defense
     Team to petition the Court (via an ex parte motion or otherwise) for relief from this

                                       3
Case 1:19-cr-10459-RWZ Document 578-1 Filed 03/06/20 Page 4 of 6



     provision on the grounds that sharing Discovery Materials with an unindicted co-
     conspirator is necessary for the preparation of a defense or otherwise in the interests
     of justice. If such relief is granted, unless otherwise ordered, unindicted co-
     conspirators and their agents with whom Discovery Materials are shared shall be
     subject to the terms of this Protective Order and the attached Agreement.

r.   Nothing in this Protective Order limits the ability of the government to produce
     Discovery Materials to others as part of ongoing investigations or prosecutions.

s.   The parties understand that the government may make voluntary disclosures
     broader than those required by the discovery rules, including voluntary productions
     of discovery material previously produced in earlier prosecutions of Latin Kings
     members. To the extent that reproductions of any prior discovery contain different
     confidentiality markings based on a different protective order entered in any prior
     cases, such markings shall not affect the protections afforded to Discovery
     Materials produced in this case. All Discovery Materials produced to defendants
     in this case, including voluntary reproductions of discovery from any prior cases,
     shall be subject to the terms of this Protective Order and the attached Agreement.

t.   In accordance with the Standing Order Re: Filing of Confidential Documents,
     issued by Judge Zobel on October 13, 2017, the following shall govern the process
     for the Filing of Confidential Documents:

     If a recipient of Confidential information (the "Receiving Party") seeks to file
     documents designed as Confidential Information or which contain information so
     designated, it shall provide at least 48 hours notice of its intention to do so to the
     party that designated that information as Confidential information (the
     "Designating Party"). This Notice shall detail precisely which documents the
     Receiving Party seeks to file. The Receiving Party and Designating Party shall then
     meet and confer, within the next 24 hours, to discuss whether the Receiving Party
     objects to the public filing of each document, and, if it does, whether a compromise
     can be reached filing only excerpts of the document or filing a redacted version of
     the document). This shall be a substantive, not pro forma, meet and confer, and
     counsel with substantial decision-making authority for both parties shall be
     present. If any disputes remain after this meet and confer, the Receiving Party shall
     file any documents for which there is no dispute publicly, along with redacted
     copies of documents for which there is a dispute. The Receiving Party shall also
     contemporaneously file a joint motion for leave to file under seal only the
     documents for which a dispute remains. For each such document, the motion shall
     describe (1) the general nature of the Confidential Information, (2) why the
     Confidential Information is necessary to the filing, (3) why the Receiving Party
     objects to public disclosure of Confidential Information (specifically addressing the
     standard for sealing), (4) which counsel were present at the meet and confer, and
     (5) what compromises were discussed in the meet and confer. The Receiving Party
     shall also lodge with the court a CD containing electronic copies of unredacted
     versions of the documents no later than 12:00 P.M. (Boston time) on the business

                                       4
      Case 1:19-cr-10459-RWZ Document 578-1 Filed 03/06/20 Page 5 of 6



            day following the filing of the motion for leave to file under seal. The unredacted
            versions must indicate, by highlighting or other clear method, the portions of the
            documents that have been omitted from the redacted versions, and prominently
            display the notation UNREDACTED VERSION OF DOCUMENT(S) SOUGHT TO
            BE SEALED. The parties shall not file paper copies of unredacted versions until a
            motion for leave to file under seal is allowed. If the court denies a motion for leave
            to file a document under seal, the Receiving Party may immediately file it in the
            public record without contravening this Protective Order.

            The court will not allow a motion for leave to file a sealing motion under seal.

      u.    Violation of this Protective Order shall be subject to sanction. Absent further Order
            of the Court, the terms of this Protective Order shall continue to be in effect and
            binding following the termination of the case.



                                            So Ordered,



                                            _______________________________
                                            HON. MARIANNE B. BOWLER
                                            United States Magistrate Judge

Dated: ______________, 2020




                                              5
       Case 1:19-cr-10459-RWZ Document 578-1 Filed 03/06/20 Page 6 of 6



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                             )
                                                     )
v.                                                   )
                                                     )      19-cr-10459-RWZ
10. FRUTOSO BARROS aka King Fruity,                  )
                                                     )
15. ALEXIS PEGUERO aka: King Lexi,                   )
King Looney, and                                     )
                                                     )
30. MICHAEL COTTO aka: King Gordo,                   )
                                                     )
                       Defendants.                   )
                                                     )

        AGREEMENT TO TERMS OF TEMPORARARY PROTECTIVE ORDER

        I acknowledge and agree that I have reviewed the Temporary Protective Order, and I
agree that I am bound by the all terms of the Temporary Protective Order, until such time as the
Court signs a subsequent protective order, at which point the terms of that protective order will
supersede this agreement, or until the court declines to issue a protective order, subject to
sanction of Court.


       Signature:                    ____________________________


       Printed Name:                 ____________________________

       Member of Defense Team
       for Defendant:                 ____________________________


       Dated:                        ____________________________
